PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/284,870
Filing Date: 4 Oct 2016
Appellant(s): WENNEN et al.



__________________
James M. Holm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-3, 8-10, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Tseng (US 2007/0088234), and Waldridge et al (US 2003/0032905). 
Regarding claim 1, Rosett discloses (Fig. 1-6) a compression garment system comprising: 
a garment (hood, having top section A, cheek section B, and neck section C) configured to be donned on a head and neck of a body, and
a dynamic garment portion (comprising hood sections A, B, and C) comprising one or more pressure applying regions (inflatable transverse tubes that are inflated and deflated in sequence, see page 1 lines 50-55), controllable to apply pressure to the head and neck during a compression therapy period (controlled by valve mechanisms to inflate and deflate and apply pressure to head and neck, see page 2 lines 70-85), wherein the one or more pressure applying regions comprise one or more cells configured to receive a fluid to apply pressure (inflatable transverse tubes that are inflated and deflated with air, page 2 lines 70-85). 
Rosett does not disclose the garment comprises a static garment portion configurable to apply a static pressure to a portion of the head during the pressure therapy period. 
However, Tseng teaches (Fig. 1-10) a compression garment (1) having a static garment portion (comprising belt 13, buckles 12 and chin guard 14) and dynamic garment portion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosett reference to include a static garment portion configurable to apply static pressure to a portion of the head during a compressive therapy period, as taught by Tseng,  for the purpose of accommodating a variety of head sizes by allowing the static pressure portion to stabilize movement of the head with respect to the dynamic pressure portion during the dynamic pressure (paragraph [0034] lines 1-6 of Tseng).
Rosett discloses that the system is configured (by the valve mechanism) to control pressure applied by each of the one or more pressure applying regions (page 2 lines 70-105), the pressure being applied to one or more portions of the head and neck at different times during compression therapy period (longitudinal tubes, used to inflate the transverse tubes that impart the massaging effect on the user’s head and neck, are controllable to inflate from 1’-6’, and because the neck tubes 4-6 of group L are inflated by tubes 4’-6’, respectively, pressure is applied to one or more portions of the head and neck at different times during the compression therapy period).
Rosett does not disclose a controller configured to control pressure applied by each of the one or more pressure applying regions. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of Rosett to include a controller, as taught by Waldridge et al, for the purpose of allowing a user to set a desired sequence of pressurization/depressurization to achieve the desired therapeutic effects (paragraph [0048] lines 23-30 of Waldridge et al). 
Regarding claim 2, Rosett reference discloses wherein the one or more pressure applying regions are controllable to apply pressure to one or more portions of the head and neck to move lymph at least from the head towards the neck and downward therefrom (Rosett page 2 lines 70-105).
Regarding claim 3, the modified Rosett reference discloses the static garment portion is configurable to apply a static pressure to a portion under a chin of the head (length of belt 13 of Tseng is adjusted so that there is no space between the chin and chin guard, which covers a portion under the chin, prior to inflation of the bladder 2, meaning that the static garment portion is tight and therefore static pressure is exerted. See Fig. 10 and paragraph [0034] lines 1-16 Tseng).
Regarding claim 8, Rosett discloses the dynamic garment portion comprising a right cheek garment portion positionable proximate a right cheek of the head of the body and a left cheek garment portion positionable proximate a left cheek of the head of the body (device of 
Regarding claim 9, the modified Rosett reference discloses the static garment portion comprises one or more under chin connection straps (buckles 12 of Tseng are connected and chin guard 14 applies pressure under chin depending on tightness of adjustable strap 13), wherein the one or more under chin connection straps comprises a static compression surface positionable proximate under the chin of the head (surface of chin guard 14 that is in contact under chin of user, see Fig. 10 Tseng), wherein the one or more under chin connection elements are configured to connect right and left cheek garment portions (each buckle is positioned on a cheek portion, and are connected, see Fig. 1-2 and 10)
Regarding claim 10, Rosett discloses that the head garment portion comprises a posterior head garment portion (head portion A of Figures 1-5 of Rosett) positionable proximate a posterior of the head of the body, wherein the posterior head garment portion comprises one or more pressure applying regions (inflatable transverse tubes) controllable to apply pressure to a portion of the posterior of the head (page 2 lines 111-122 of Rosett).
Regarding claim 17, Rosett discloses wherein at least a portion of the one or more pressure applying regions of the dynamic garment portion are configured to apply a static pressure to a portion of the body (Rosett discloses that the transverse tubes, which apply dynamic pressure, are controlled such that the expansion of each tube takes place before the preceding tube has begun to collapse, therefore the preceding tube provides static pressure to a portion of the body because it is already inflated and not yet deflated, see page 2 lines 92-99 of Rosett).

Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Domenighini (US 6,039,704) in view of Rosett (US 1,795,893).
Regarding claim 1, Domenighini discloses (Fig. 3-4) a compression garment system comprising
a static garment portion (adjustable straps 54 and 43’) configurable to apply a static pressure to a portion of the head during the compression therapy period (straps are adjustable to secure front shell 38 to back shell 20 and to fit the complete structure to various head sizes, therefore the static garment portion is configurable to apply a static pressure during the compression therapy period)
a dynamic garment portion (bladders 32 and fingers 46) comprising one or more pressure applying regions controllable to provide pressure to the head (bladders 32 controlled so that fingers 46 provide sideways and vertical massage to assist in lymphatic drainage of face, Col. 4 lines 61-68 and Col. 5 lines 1-8), wherein the one or more pressure applying regions comprises one or more cells (bladders 32) configured to receive a fluid to apply pressure (bladders 32 receive air from air source 34, Col. 5 lines 1-7); and
a controller (“microprocessor”, Col. 5 lines 2-3) configured to control pressure applied by the one or more pressure applying regions to one or more portions of the head during the compression therapy period (Col. 4 lines 61-68 and Col. 5 lines 1-8).
Domenighini does not disclose the dynamic garment portion is configured to apply dynamic pressure to the neck and the controller is configured to control pressure applied to the neck during the compression therapy period. However, Rosett teaches (Fig. 1-5) a garment comprising a head garment portion (portions A and B) and a neck garment portion (portion C) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment system of Domenighini such that the dynamic garment portion is configured to apply dynamic pressure to the neck and the controller is configured to control pressure applied to the neck during the compression therapy period, as taught by Rosett, for the purpose of improving the draining function of Domenighini (described in Col. 5 lines 1-8 of Domenighini) by providing dynamic pressure to the neck in the direction of flow of venous blood and lymphatic fluids, thereby improving massage and lymphatic draining of the user (page 2 lines 99-105 Rosett). 
Regarding claim 13, Domenighini discloses the garment further comprises one or more forehead connection straps (strap 43) configured for use in donning the garment on the head of the body (for use in securing upper members 40 and 40’ together, Col. 3 lines 30-34).
Regarding claim 14, Domenighini discloses the static garment portion is further configurable to apply a static pressure to a forehead and temples of the head (via top straps 54 that are connected to forehead portions 40 and 40’, as well as strap 43 between forehead portions 40 and 40’, each being adjustable to fit the head of a given user).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Tseng (US 2007/0088234) and Waldridge et al (US 2003/0032905) as applied to claim 1, and further in view of De Besme (US 3,094,118).
Regarding claim 4, Rosett reference discloses a dynamic garment portion having one or more pressure applying regions, but does not disclose that the one or more pressure applying regions are controllable to apply pressure to a portion under the chin. However, De Besme teaches (Fig. 1-4) a compression garment comprising an under chin garment portion (M) positionable proximate under a chin of the head of the body, wherein the under chin garment portion comprises one more pressure applying regions (inflatable cells C) controllable to apply pressure to a portion under the chin (device of De Besme has cells C that are inflated and deflated to apply pressure to the chin, see page 1 Col. 2 lines 66-71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic garment portion of Rosett to include an under chin garment portion to apply pressure under a chin, as taught by De Besme, in order to improve the circulation of blood in a portion under the chin area and therefore improve the circulation of the user during the massage session (page 1 Col. 2 lines 25-28 of De Besme).
Regarding claim 11, Rosett discloses the one or more pressure applying regions are configured to move lymph from a portion of each of the left and right cheeks and a portion of the posterior of the head towards a portion of the neck (inflatable transverse tubes are controlled to generate a downward massaging movement, see page 2 lines 70-105 of Rosett), but does not disclose that the one or more pressure applying regions are configured to move lymph from a portion under the chin towards a portion of the neck. 
However, De Besme teaches (Fig. 1-4) a compression garment comprising an under chin garment portion (M) positionable proximate under a chin of the head of the body, wherein the under chin garment portion comprises one more pressure applying regions (inflatable cells C) controllable to apply pressure to a portion under the chin (device of De Besme has cells C that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more pressure applying regions of Rosett to be configured to move lymph from a portion under the chin towards a portion of the neck, as taught by De Besme, for the purpose of improving the circulation of blood in the chin area and therefore improve the circulation of the user during the massage session (page 1 Col. 2 lines 25-28 of De Besme).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Tseng (US 2007/0088234) and Waldridge et al (US 2003/0032905) as applied to claim 1, and further in view of Kim et al (US 2017/0105893).
Regarding claims 5 and 7, Rosett discloses the dynamic garment portion comprises a first neck garment portion positionable proximate a right portion (right side) of the neck of the body and a second neck garment portion positionable proximate a left portion (left side) of the neck of the body (each of the neck bladders 4-6 of lower portion L shown in Figures 1-5 extend around the left and right sides of the neck and extend from the posterior of the neck, therefore each 
However, Kim teaches (Fig. 4) a massage apparatus (110, having multiple expansion members 120 where the top two expansion members are for the neck, see paragraph [0043] lines 1-5) has a first neck portion (top left region, separated from the top right by divider 121, that encompasses top left expansion member 120) and a second neck portion (top right region, separated from the top right by divider 121, that encompasses top right expansion member 120) that the one or more neck pressure applying regions (first and second neck portions each have an inflatable expansion member 120) of the first neck garment portion are separate (by divider 121) from one or more neck pressure applying regions of the second neck garment portion (paragraph [0056] lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second neck garment portions of Rosett to be separated, as taught by Kim, for the purpose of allowing for more customization of compressions based on desired movement of lymph (e.g. the left or right side can be independently actuated, see paragraph [0059] lines 1-5).
Regarding claim 6, the modified Rosett discloses first and second neck garment portions and a controller (controller 14 as taught by Waldridge), but does not disclose that the controller is configured to control pressure applied by the first and second neck garment portions alternately. However, Kim et al teaches that the controller (400) having a control circuit that controls the filler feed (200) into each of the divided regions, and a selection button for selecting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the modified Rosett to include control of the pressure applied by the first and second neck garment portions to be alternate, as taught by Kim, for the purpose of allowing users to customize the compressions to their treatment needs.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Tseng (US 2007/0088234)  and Waldridge et al (US 2003/0032905) as applied to claim 8 above, and further in view of De Besme (US 3,094,118).
Regarding claim 12, the Rosett reference discloses a garment having left and right cheek portions, but does not disclose that the garment further comprises one or more nasal connection elements positionable proximate a nasal bridge of the head of the body, wherein the one or more nasal connection straps are configured to connect the right cheek garment portion and the left cheek garment portion. However, De Besme teaches (Fig. 1-4) one or more nasal connection straps (bridge piece B in Fig. 1 of De Besme) positionable proximate a nasal bridge of the head of the body, wherein the one or more nasal connection straps are configured to connect the right cheek garment portion and the left cheek garment portion (De Besme has left and right cheek garment portions W connected through bridge piece B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head garment portion of the Rosett reference to include one or more nasal connection elements, as taught by De Besme, for the .

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Tseng (US 2007/0088234) and Waldridge et al (US 2003/0032905) as applied to claims 1 above, and further in view of Nour et al (FR 2939642).
Regarding claim 18, Rosett discloses a compression garment system, but does not disclose that the system further comprises a torso garment portion positionable proximate a torso of the body, wherein the torso garment portion comprises one or more torso pressure applying regions controllable to apply pressure to a portion of the torso, wherein the controller is configured to control pressure applied by each of the one or more head pressure applying regions and the one or more torso pressure applying regions to move lymph at least from the head to the neck to the torso. However, Nour et al teaches (Fig. 7) a compression garment to be fit over the head, neck, and upper torso, wherein the torso garment portion (110 in Fig. 7, connected to a neck portion 10 of the mask 9 shown in Fig. 6A that is used to massage the upper torso, and a version is shown in Figures 5A-5B used to massage the whole torso) comprises one or more torso pressure applying regions (e.g. left region the upper torso, which receives a pulsatile wave that propagates downward from tubing 110 to compress the user and move lymph, see page 12 paragraph 4 lines 1-5) controllable (by a pulsatile console that is connected to a pulsatile machine, see page 12 paragraph 1 lines 1-4) to apply pressure to a portion of the torso. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of the modified Rosett reference to include a torso garment portion, as taught by Nour et al, for the purpose of 
Regarding the limitation that the controller is configured to control pressure applied by each of the one or more head pressure applying regions and the one or more torso pressure applying regions to move lymph at least from the head to the neck to the torso, the modified Rosett reference discloses a controller (pneumatic pump 14 of Waldridge et al) configured to control pressure applied by each of the one or more head pressure applying regions to move lymph from the head to the neck (page 2 lines 70-105 of Rosett), and Nour et al discloses a controller (pulsatile console) configured to control pressure applied by the one or more torso pressure applying regions (e.g. left side of the upper chest portion 110 in Fig. 7) to move lymph at least from the head to the neck to the torso (wave propagates downward from head to upper torso, therefore lymph would move from the head to the neck to the torso, see page 12 paragraph 4 lines 1-5), therefore it would be obvious to modify the controller of the modified Rosett reference to enable control of the torso pressure applying regions, as taught by Nour et al, in order to reduce the number of controllers required, as opposed to requiring separate controllers for each region.
Regarding claim 19, the modified Rosett reference discloses a head garment portion and a torso garment portion, but does not disclose that the head and torso garment portions are coupled together. However, Nour et al teaches the head and torso garment portions are coupled together (Figure 7 of Nour et al shows that the torso garment portion 110 is coupled to head portion 9 by the neck portion 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head and torso portions of Rosett to . 

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Tseng (US 2007/0088234) and Waldridge et al (US 2003/0032905) and Nour et al (FR 2939642 ) as applied to claims 18 above, and further in view of Stryker et al (US 2014/0276271).
Regarding claims 20, the modified Rosett reference discloses a generic torso garment portion (shown in Figures 5A-5B and 7 of Nour), but does not disclose that the torso garment portion comprises a right axillary garment portion positionable proximate a right under arm region of the torso and a left axillary garment portion positionable proximate a left under arm region of the torso, wherein the right and left axillary garment portions comprise one or more axillary pressure applying regions, the one or more axillary pressure applying regions controllable to apply pressure to a portion of the right and left under arm regions. 

    PNG
    media_image2.png
    470
    799
    media_image2.png
    Greyscale
However, Stryker et al teaches (Fig. 5A) a compression vest comprising a torso garment portion (210) having a right axillary garment portion (region under hole for right arm, see Annotated Figure 5A of Stryker et al below) positionable proximate a right under arm region of the torso and a left axillary garment portion (region under hole for left t arm, see Annotated Figure 5A of Stryker et al) positionable proximate a left under arm region of the torso, wherein the right and left axillary garment portions comprise one or more axillary pressure applying regions (inflatable pneumatic actuators, see paragraph [0049] lines 1-8), the one or more axillary pressure applying regions controllable (by a control system, see paragraph [0038] lines 1-16) to apply pressure to a portion of the right and left under arm regions (actuators can be arranged in groups to treat both sides together or left and right sides individually, see paragraph [0048] lines 1-8. Additionally, the control system can actuate each actuator in the respective group sequentially, either by themselves of in conjunction with one or more other groups of actuators so that a single lobe or several lobes can be treated, see paragraph [0049] lines 10-14).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Tseng (US 2007/0088234), Waldridge et al (US 2003/0032905) and Nour et al (FR 2939642) as applied to claim 18 above, and further in view of Berns et al (US 9,320,307).
Regarding claim 21, the modified Rosett discloses a torso garment portion, but does not disclose  a tightening apparatus configured to tighten the torso garment portion proximate the body, wherein the tightening apparatus comprises at least one lace positioned between a first and second portion of the torso garment portion; and a tightening device coupled to the at least one lace and configured to apply tension on the at least one lace to move the first portion of the torso garment portion relative to the second portion of the torso garment portion. 
However, Berns et al teaches (Fig. 6D, 6E and 7A) a tightening apparatus (80) configured to tighten the torso garment (though shown to be used in shorts, Berns et al discloses that the tightening apparatus can also be used in a shirt, see Col. 15 lines 35-40) comprising a lace (cord 90) positioned between a first portion (front panel 82) and second portion (rear panel 84) of the torso garment portion (the cord 90 is located between and loops through lacing guides 88 located on the front panel 82 and rear panel 84 of the adjustable lacing system 80, see col. 10, lines 4-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torso portion of the modified Rosett reference with the modification of a tightening apparatus with an adjustable lace system, as taught by Berns et al, in order to allow a adjustability of the tightness of the compression garment so that the garment can be used for users of various sizes.

 Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gorin (FR 2731349, reference made to attached machine translated copy) in view of Nour (FR 2939642).
Regarding claim 22, Gorin discloses (Fig. 2B) a compression garment system comprising a garment (inflatable element 1) configured to be donned on a head and a neck of a body and configurable to apply static pressure to one or more portions of the body (“create a determined static pressure”, page 4 lines 125-130), wherein the garment comprises a plurality of pressure applying regions (inflatable compartments Z1-Z5) controllable to apply dynamic pressure to one or more portions of the body (controller 10 actuates valves EV1 to EV5 to generate intermittent overpressures and allowing for adjustment of intensity and frequency of pressure variations, page 4 lines 129-134).
Gorin discloses wherein the plurality of pressure applying regions are arranged from an outer head pressure applying region (zone Z1 of Fig. 2B) extending along an edge of the garment 
Gorin discloses a controller (processor 10) configured to independently control pressure applied by the one or more pressure applying regions (each zone Z is connected to the processor 10 via a flexible pipe 7 and a solenoid valve EV that is independently actuated to allow or prevent inflation of each zone Z), but is silent that the pressure is applied in a lymphedema therapy sequence from the anterior of the head to the posterior of the head and towards the neck.
However, Nour teaches (Fig. 6A-7) a compression garment (mask 9) having a plurality of pressure applying regions (e.g. left and right cheek regions and neck region) and a controller (pulsatile console that is connected to a pulsatile machine, see page 12 paragraph 2), wherein the controller configured to control pressure provided in a lymphedema therapy sequence from the anterior of the head to the posterior of the head (see horizontal axis 115 representing path of pulsatile waves towards the cavernous circuit) and towards the neck (see vertical axis 116 representing pulsatile wave propagation downwards) (see page 12 paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the pressure applying regions of Gorin to include the pressure is applied in a lymphedema therapy sequence from the anterior of the head to the posterior of the head and towards the neck, as taught by Nour,
Regarding claim 23, the Nour reference discloses wherein the one or more pressure applying regions are controllable to apply pressure to one or more portions of the head and neck to move lymph at least from the head towards the neck and downward therefrom (see vertical propagation axis 116 in Fig. 7 and page 12 paragraph 2).
Regarding claim 24, the Gorin reference discloses that the plurality of pressure applying regions are controllable to apply dynamic pressure to one or more portions of the head and neck after the garment is configured to apply static pressure to one or more portions of the head and neck (Gorin discloses first applying a static pressure to at least part of the compartments Z1 to Zn, and then controlling processor 10 to apply intermittent overpressures, see page 4 lines 125-134).
Regarding claim 25, the Gorin reference discloses that the garment is configured to be donned on a head and neck of the body, but does not disclose that the garment is further configured to be donned on a torso of the body, wherein the plurality of pressure applying regions are controllable to apply dynamic pressure to the torso of the body. However, Nour et al teaches (Fig. 7) a compression garment to be fit over the head, neck, and upper torso, wherein the torso garment portion (110 in Fig. 7, connected to a neck portion 10 of the mask 9 shown in Fig. 6A that is used to massage the upper torso, and a version is shown in Figures 5A-5B used to massage the whole torso) comprises plurality of torso pressure applying regions (e.g. left and right sides the upper torso, which receive pulsatile waves that propagates downward from tubing 110 to compress the user and move lymph, see page 12 paragraph 4 lines 1-5) controllable (by a pulsatile console that is connected to a pulsatile machine, see page 12 paragraph 1 lines 1-4) to apply pressure to a portion of the torso.
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gorin (US 1,795,893) in view of Tseng (US 2007/0088234) and Nour (FR 2939642).
Regarding claim 26, Gorin discloses (Fig. 2B) a method of compression therapy comprising: 
donning a garment on at least a portion of a head and neck of a body (Fig. 2B shows that the garment 1 is donned on a user’s head and neck), the garment comprising a plurality of pressure applying regions (inflatable garments Z1-Z5) arranged from an outer head pressure applying region (zone Z1 of Fig. 2B) extending along an edge of the garment positionble from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head (see position in Fig. 2B), to a lower posterior pressure applying region (zone Z2 of Fig. 2B) positionable about a lower posterior of the head and the neck (see position in Fig. 2B)
Gorin discloses applying a dynamic pressure (via processor 10) to one or more portions of the head and neck of the body using the plurality of pressure applying regions (each zone Z is connected to the processor 10 via a flexible pipe 7 and a solenoid valve EV that is independently actuated to allow or prevent inflation of each zone Z), but is silent regarding applying a dynamic pressure comprises applying pressure to one or more portions of the body in a lymphedema therapy sequence from the anterior of the head to the posterior of the head and towards the neck.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method step of applying dynamic pressure of Gorin to include applying pressure to one or more portions of the body in a lymphedema therapy sequence from the anterior of the head to the posterior of the head and towards the neck, as taught by Nour,  for the purpose of improving the efficiency of the lymph and venous drainage by providing dynamic pressure in the natural and physiological directions of venous and lymphatic drainage (page 9 paragraph 1), thereby improving patient outcome.
Gorin does not disclose applying a static pressure to at least under a chin of the head using an under chin garment portion of the garment. However, Tseng teaches (Fig. 1-10) a compression garment (1) having a chin garment portion (comprising belt 13, buckles 12 and chin guard 14), and teaches applying a static pressure to at least under a chin of the head using an under chin garment portion of the garment (length of belt 13 is adjusted so that there is no space between the chin and chin guard, which covers a portion under the chin, prior to inflation of the bladder 2, meaning that the static garment portion is tight and therefore static pressure is exerted. See Fig. 10 and paragraph [0034] lines 1-16).
.


(2) Response to Argument
	Appellant’s arguments regarding rejections under 35 USC 103 have been fully considered but are not persuasive.

A. Claims 1-3, 8-10 and 17 should be rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US Pat. No. 1,795,893) in view of Tseng (US Pat. App. Pub. No. 2007/0088234), and Waldridge et .al. (US Pat. App. No. 2003/0032905).

Regarding rejection of claim 1, on page 8 paragraph 6 and page 9 paragraph 1 of Arguments, Appellant argues “Tseng merely discloses that there is no space between the chin guard 14 and the chin of the user” when the inflatable massaging device is inflated. Tseng, paragraph [0034], Appellant submits that adjusting the chin guard of Tseng so that there is no space between the chin guard and the chin of the user does not teach or suggest being tight or exerting pressure as suggested by the Examiner. Further, adjusting the chin guard of Tseng so that there is no space between the chin guard and the chin of the user does not teach or suggest being configurable to apply a static pressure to a portion of the head during a compression therapy as recited in independent claim 1.”
The examiner respectfully disagrees for the following reasons.
First, as stated in point 37 of the Final Office Action mailed 8/6/2020, Appellant is reminded that claim 1 recites that the static pressure portion is “configurable” to apply a static pressure, therefore the static garment portion must be “capable of being configured” (as conventionally defined) to apply static pressure to a portion of a head, therefore adjustability of the chin guard 14 for a given user provides that the chin guard 14 is inherently capable of 
Appellant further argues (page 9 paragraph 2 of Arguments) “In the Application as filed, static pressure is defined as preventing fluid from movement into the regions upon which the static pressure is being applied during the therapy time period. See Application as filed, paragraph [00154], Appellant submits that mere contact (e.g., “no space”) between the chin guard of Tseng and the chin would not apply a static pressure and would not prevent fluid from movement into the chin region. As such, the Examiner is errantly equating “no space” between the chin guard and chin of Tseng to applying a static pressure as recited in independent claim 1.”
The examiner respectfully disagrees.
Appellant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Appellant did not provide an explicit definition of “static pressure” in paragraph [0154], or any section of the originally filed specification. Finally, Appellant is reminded that the claimed static garment portion is “configurable” to apply static pressure, therefore one of ordinary skill in the art would recognizing that tightening the chin strap of Tseng to apply great static pressure (being that the 

Appellant further argues (page 9 paragraph 3 of Arguments) “Further, Tseng describes that the device 1 can be adapted to different sizes of the head of the user (e.g., by adjustably attaching portions 16), but it’s “preferable that a space of two fingers can be left between the inside of the portion 16 and the head before the inflatable massaging device 1 is inflated.” Tseng, paragraph [0036], In other words, Tseng describes a loose fit of the device generally and, therefore, submits that Tseng does not teach or suggest applying a static pressure with the chin guard. For example, for argument’s sake, if the portions 16 of Tseng were adjusted to apply a pressure to the back of the head (e.g., contrary to Tseng describing a space of two fingers), there would necessarily be a resultant pressure on the front of the head in the opposite direction (e.g., to obtain equilibrium). In such configuration, the chin guard of Tseng would provide at least some force in the opposite direction to counter the pressure applied by the portions 16. However, Tseng indicates that there is a space of two fingers provided between the portion 16 and the head and, therefore, there isn’t a force being applied by the garment on the back of the head. See id. If there is no force being applied to the back of the head by the portion of Tseng, then there could not be a resultant force on the front of the head (e.g., at the chin guard). In other words, any application of force provided by the chin guard of Tseng would necessarily require a resultant force on the opposite side of the garment. But because Tseng explicitly describes a space between portion 16 and the head (e.g., a lack of pressure applied thereto), one of skill in the art would not assume a static pressure applied by the chin guard.”
The examiner respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Appellant is reminded that claim 1 reads that the static pressure is applied “during a compression therapy period”. As noted by Appellant, the Tseng reference does disclose that there is a space of two fingers left between the inside of portion 16 and the head, however this spacing occurs “before the inflatable massage device 1 is inflated.” In other words, this spacing occurs before the claimed compression therapy period, not during the compression therapy. Additionally, it is worth noting that Tseng discloses in paragraph [0034] “before the inflatable massaging device is inflated, there is no space between the chin guard 14 and the chin of the user”, therefore it appears static pressure is applied even before the compression therapy period.  

Regarding rejections of claims 2-3, 8-10 and 17, see above and examiner’s response arguments regarding rejection of claim 1.

B. Claims 1 and 13-14 should be rejected under 35 U.S.C. 103 as being unpatentable over Domenighini (US Pat. No. 6,039,704) in view of Rosett (US Pat. No. 1,795,893).



The examiner respectfully disagrees.
First, as stated above regarding rejection of claim 1 over Rosett in view of Tseng and Waldridge, Appellant is reminded that claim 1 recites that the static pressure portion is “configurable” to apply a static pressure, therefore the claimed static garment portion must be “capable of being configured” (as conventionally defined) to apply static pressure to a portion of a head. The examiner contends that adjustability of the straps 54,43’ of Domenighini for a given user provides that the straps 54,43’ are inherently capable of providing static pressure to a portion of head of the user (e.g. pressure to the sides of the head due to tensioning force of the straps). In other words, the structure of the straps 54,43’ of Domenighini provides that the straps of Domenighini are “capable of being configured” to apply static pressure to a portion of a user’s head. Furthermore, even if claim 1 was to say “configured” as opposed to “configurable”, the Examiner contends that the straps of Domenighini apply a static pressure during compression therapy period due to tensioning force that connects the two sides together such that user’s face remains in contact with the bladders/fingers during operation (see Col. 4 lines 54-60 
Appellant further argues (page 12 paragraph 5 of Arguments) “In fact, nowhere does Domenighini et al. teach or suggest either of the front shell structure 38 or the back shell structure 20 as applying a static pressure to a portion of the head of the user. The only mention of pressure application within Domenighini et al. is in reference to controlling bladders 32 to move fingers 46 of the front shell structure 38 to provide pressure and massage to the head. See id. at column 4, lines 61-67. Therefore, the Examiner clearly erred by not identifying any portion of Domenighini et al. that applies a static pressure to a portion of the head.”
The examiner respectfully disagrees.
First, Appellant is reminded that the straps 43’,54 apply the static pressure, not the front shell 38 and/or back shell 20. Claim 1 recites that the static garment portion “is configurable to apply a static pressure”, and does not recite that the static garment portion directly applies a static pressure. Thus, tension force created by the straps 54,43’ applies static pressure to a portion of user’s head by bringing the front and back shells close together and in contact with head of user.



C. Claims 22-25 should be rejected under 35 U.S.C. 103 as being unpatentable over Gorin (FR 2731349) in view of Nour (FR 2939642).

Regarding rejection of claim 22, on page 15 paragraph 5 of Arguments, Appellant argues that “zone Z1 of Gorin (which the Examiner equated to the claimed outer head pressure applying region) does not extend along an edge of the garment positionable from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head as would be required by independent claim 22. Instead, zone Z1 of Gorin is located at an edge of the garment only proximate the temple of the user (e.g., as shown in Figure 2B of Gorin reproduced above) and extends over the top of the head, but not along the edge of the garment. In other words, zone Z1 of Gorin only extends along an edge of the garment for a short section near the temple.”
The examiner respectfully disagrees.
First, Appellant is reminded that the claim recites that the head pressure applying regions extends along an edge, not that the edge itself extends as it appears Appellant is arguing. The length, shape, and/or boundaries of the edge have not been claimed (the phrase "adapted to be positioned from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head" has been interpreted to be directed to the structure of the pressure applying region, not the shape of the edge), therefore zone Z1 "extending along an edge for a 
Furthermore, even in view of Appellant’s drawings (which appears to be how Appellant interpreted claim 22 when drafting the claim), it is important to note that claim 22 recites “outer head pressure applying region extending along an edge of the garment positionable from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head”. Because “positionable” is conventionally defined as “capable of being positioned”, one of ordinary skill in the art would recognize that the edge of the garment of Gorin is “capable of being positioned” from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head (e.g. when a user is putting on/removing/adjusting the head garment on the head, the edge is capable of being positioned at these regions of the head of the user). The claim does not require that the edge of the garment is positioned this way during operation or that the edge is positioned at each of these regions simultaneously.

Regarding rejections of claims 23-25, see above and examiner’s response arguments regarding rejection of claim 22.

D. Claims 26 should be rejected under 35 U.S.C. 103 as being unpatentable over Gorin (FR 2731349) in view of Tseng (US Pat. App. Pub. No. 2007/0088234) and Nour (FR 2939642).

Regarding rejection of claim 26, on page 18 paragraph 5 of Arguments, Appellant argues that “zone Z1 of Gorin (which the Examiner equated to the claimed outer head pressure applying region) does not extend along an edge of the garment positionable from a right cheek of the head 
The examiner respectfully disagrees.
First, Appellant is reminded that the claim recites that the head pressure applying regions extends along an edge, not that the edge itself extends as it appears Appellant is arguing. The length, shape, and/or boundaries of the edge have not been claimed (the phrase "adapted to be positioned from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head" has been interpreted to be directed to the structure of the pressure applying region, not the shape of the edge), therefore zone Z1 "extending along an edge for a short section near the temple", as conceded by Appellant in paragraph 5 of page 15, is still "extending along an edge".
Furthermore, even in view of Appellant’s drawings (which appears to be how Appellant interpreted claim 26 when drafting the claim), it is important to note that claim 26 recites “outer head pressure applying region extending along an edge of the garment positionable from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head”. Because “positionable” is conventionally defined as “capable of being positioned”, one of ordinary skill in the art would recognize that the edge of the garment of Gorin is “capable of being positioned” from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head (e.g. when a user is putting on/removing/adjusting the head garment on the head, the edge is capable of being positioned at these regions of the head of the 

E. Claims 4 and 11 should be rejected under 35 U.S.C. §103 over Rosett (U.S. Pat. No. 1,795,893) in view of Tseng (U.S. Pat. App, Pub. No. 2007/0088234) and Waldridge et al. (U.S. Pat. App, Pub. No. 2003/0032905), and further in view of De Besme (U.S. Pat. No. 3,094,118), Claims 5-7 should be rejected under 35 U.S.C. §103 over Rosett (U.S. Pat. No. 1,795,893) in view of Tseng (U.S. Pat. App. Pub. No. 2007/0088234) and Waldridge et al. (U.S. Pat. App, Pub. No. 2003/0032905), and further in view of Kim et al. (U.S. Pat. App. Pub. No. 2017/0105893), Claim 12 should be rejected under 35 U.S.C. §103 over Rosett (U.S. Pat. No. 1,795,893) in view of Tseng (U.S. Pat. App. Pub. No. 2007/0088234) and Waldridge et al. (U.S. Pat. App, Pub. No. 2003/0032905), and further in view of De Besme (U.S. Pat. No. 3,094,118), Claims 18-19 are should be rejected under 35 U.S.C. §103 over Rosett (U.S. Pat. No. 1,795,893) in view of Tseng (U.S. Pat. App. Pub. No. 2007/0088234) and Waldridge et al. (U.S. Pat. App, Pub. No. 2003/0032905), and further in view of Nour et al. (FR 2939642), Claim 20 should be rejected under 35 U.S.C. §103 over Rosett (U.S. Pat. No. 1,795,893) in view of Tseng (U.S. Pat. App, Pub. No. 2007/0088234") and Waldridge et al. (U.S. Pat. App, Pub. No. 2003/0032905) and Nour et al. (FR 2939642), and further in view of Stryker et al. (U.S. Pat. App. Pub. No. 2014/0276271), Claim 21 should be rejected under 35 U.S.C. §103 over Rosett (U.S. Pat. No. 1,795,893) in view of Tseng (U.S. Pat. App, Pub. No. 2007/0088234) and Waldridge et al. (U.S. Pat. App. Pub. No. 2003/0032905) and Nour et al. (FR 2939642), and further in view Berns et al. (U.S. Pat. No. 9,320,307).



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785   

/SUE LAO/
Primary Examiner
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.